Citation Nr: 9917977	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-31 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation benefits 
pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
January 1948.  The veteran died in July 1990.  The appellant 
is the veteran's widow.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from 
rating decisions from the St. Petersburg, Florida, Regional 
Office (RO).  This appeal was previously remanded by the 
Board in June 1998.  The sole issue on appeal concerns 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1151.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran died on July [redacted], 1990, due to adenocarcinoma 
of the cecum.

3.  There is no competent medical evidence of record, which 
establishes that the VA medical treatment resulted in 
additional disability, which caused, contributed materially 
to or hastened veteran's death. 


CONCLUSION OF LAW

The claim for Dependency and Indemnity Compensation benefits 
pursuant to 38 U.S.C.A. § 1151 is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that the veteran was 
injured because the VA failed to appropriately diagnose or 
treat his colon cancer, and that VA benefits are accordingly 
warranted pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991).  She specifically states that failure by the VA 
to appropriately diagnose and treat the veteran's 
adenocarcinoma resulted in his death and consequently that 
she is entitled to Dependency and Indemnity Compensation 
(DIC) benefits.

The official death certificate reflects that the veteran died 
on July [redacted], 1990 at the age of 61, due to adenocarcinoma of 
the cecum (primary site).  It was reported that the 
approximate interval between onset and death was one year.  
An autopsy was not performed.  VA terminal treatment records 
show that the veteran was being treated for adenocarcinoma of 
the colon with liver metastases. 

Under the law, any veteran who has suffered an injury, or an 
aggravation of an injury, as the result of VA 
hospitalization, medical, or surgical treatment, and such 
injury or aggravation results in additional disability or the 
death of such veteran, then disability or death compensation 
will be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991).

In determining that additional disability exists, the 
following considerations will govern: 

(1)  The veteran's physical condition immediately prior 
to the disease or injury on which the claim for 
compensation is based will be compared with the 
subsequent physical condition resulting from the disease 
or injury, each body part involved being considered 
separately. 

(i)	As applied to examinations, the physical 
condition prior to the disease or injury will be 
the condition at time of beginning the physical 
examination as a result of which the disease or 
injury was sustained. 

(ii)	As applied to medical or surgical treatment, 
the physical condition prior to the disease or 
injury will be the condition which the specific 
medical or surgical treatment was designed to 
relieve. 

(2)	Compensation will not be payable under 38 U.S.C.A. 
1151 for the continuance or natural progress of disease 
or injuries for which the training, or hospitalization, 
etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1)	It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith. 

(2)	The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination. 

(3)	Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express or 
implied consent of the veteran, or, in appropriate 
cases, the veteran's representative. "Necessary 
consequences" are those which are certain to result 
from, or were intended to result from, the examination 
or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result 
from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at 
the time consent was given whether that treatment would 
in fact be administered. 

(4)	When the proximate cause of the injury suffered was 
the veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c).

Where disease, injury, death or the aggravation of an 
existing disease or injury occurs as the result of having 
submitted to a VA examination, medical or surgical treatment, 
hospitalization or a course of vocational rehabilitation 
under any law administered by VA and not a result of the 
veteran's own willful misconduct, disability or death 
compensation or dependency and indemnity compensation will be 
awarded for such disease, injury, aggravation or death as if 
such condition were service connected.  38 C.F.R. § 3.800.  

38 U.S.C.A.§ 1151 was amended with regard as to what 
constitutes a "qualifying additional disability"  The 
revisions became effective October 1, 1997.  The amendment 
serves to further restrict the application of 38 U.S.C.A. § 
1151 as negligence is now a factor be considered and, thus, 
would be less favorable to veteran than the statute prior to 
the revisions.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version most favorable will be applied, unless Congress 
provided otherwise or permitted the VA Secretary to provide 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  Accordingly, the more favorable 
version of 38 U.S.C.A. § 1151, in effect before October 1997, 
will be applied to the appellant's claim.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 38 C.F.R. § 3.312 (a) (1998).

Contributory cause of death is inherently one not related to 
the principal cause. In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990). 

The veteran served on active duty from December 1945 to 
January 1948.  The veteran's service medical records (SMR's) 
have been associated with the claims folders.  The SMR's 
reflect that the veteran was admitted to the US Naval 
Hospital in Long Beach, California, in June 1947 for puncture 
wounds to his left arm and right shoulder.  The SMR's do not 
reflect treatment for, or complaints of, adenocarcinoma of 
the cecum.  The veteran was afforded a VA Compensation and 
Pension examination in May 1948.  An examination of the 
digestive system was normal.  He was hospitalized at a VA 
facility in October 1951 for tonsillitis.  

The veteran was afforded a VA Compensation and Pension 
examination in April 1984.  The report of this examination 
shows that the veteran's abdomen was flat without 
organomegaly, mass, tenderness or bruits.  The bowel sounds 
were noted as normal.  There were no findings relative to 
cancer in the report.  

Of record are VA outpatient and hospital records covering the 
period of treatment from 1983 to June 1990.  During this time 
the veteran was treated intermittently for various disorders 
and underwent routine evaluations.  

The veteran was seen at a VA outpatient clinic on January 8, 
1990 for a constant upset stomach and weakness.  He reported 
the onset of abdominal pain approximately two months earlier. 
Following an evaluation, to include laboratory studies, it 
was determined that the veteran was to be hospitalized on 
January 19, 1990.

The veteran was hospitalized at the Gainesville VAMC on 
January 19, 1990 for a work-up for anemia and a right lower 
quadrant mass and hepatomegaly.  At that time he reported 
complaints of bilateral lower quadrant pain for the two 
months prior to admission.  A barium enema showed a mass in 
the sigmoid colon.  A biopsy showed adenocarcinoma.  He 
underwent a sigmoid colectomy and was noted to have a large 
tumor of the liver, which was unresectable.  On the fifth 
postoperative day he developed upper gastrointestinal 
bleeding which did not respond to treatment.  Exploratory 
surgery showed diffuse gastritis with a small gastric 
ulceration, which was oversown.  He had a slow recovery from 
the second operation with some edema.  There was no further 
evidence of hemorrhage.

He was discharged in February 1990 with final diagnoses of 
metastatic colon cancer to the liver, upper gastrointestinal 
hemorrhage, gastritis, gastric ulceration, hypertension, and 
chronic obstructive pulmonary disease.

The veteran received follow-up treatment, to include 
chemotherapy, from March to May 1990.  A June 1990 progress 
note indicates that due to the severe nature of the 
adenocarcinoma, further chemotherapy was not warranted.  The 
veteran passed away at home in July 1990

A personal hearing was held at the St. Petersburg RO in 
November 1991.  At that time, the appellant and her daughter 
provided testimony that in their belief the veteran's 
adenocarcinoma of the cecum had existed several years prior 
to his hospital admission in January 1990.  The appellant and 
her daughter also provided sworn testimony that they believed 
that the failure of VA to properly diagnose the veteran's 
cancer resulted in, or contributed to, his death.

This claim was previously before the Board in June 1998.  At 
that time, the Board remanded this issue for further 
development, to include obtaining opinions from an 
appropriate medical specialist in regard to the essential 
medical questions in controversy.  

The requested medical opinions were obtained from a VA 
specialist in an October 1998 report.  The physician 
(examiner) indicated that the veteran died from a widely 
metastatic adenocarcinoma of the cecum.  As to the first 
question asked of the examiner, namely whether the VAMC 
failed to diagnosis the veteran's adenocarcinoma in a timely 
manner, the answer was "no." 

The examiner indicated that repeat examinations of the 
abdomen performed in August 1988 and February and March 1989 
were all normal with a specific with a specific note that 
there was no organomegaly.  During these three repeat visits 
the veteran had several somatic complaints, to include those 
related to arthritis and angina.  At no time during these 
three repeat visits did he complain of abdominal problems per 
se.

The examiner reported that the veteran had mild anemia in 
1986 with documented bleeding hemorrhoids.  The exact 
hematocrit was not mentioned and could not be located in the 
records.  More importantly the veteran had normal hematocrit 
in March 1988 and February 1989.  The examiner reported that 
the veteran was diagnosed with other gastrointestinal 
disorders, to include hiatal hernia, duodenitis, and 
esophagitis in 1986.  Therefore upper abdominal complaints, 
in addition to the anemia, if there had been any, might have 
been attributed to these known diagnoses, appropriately so.  
The nonspecific finding of anemia was screened for annually 
and was not found within one year of the diagnosis of the 
malignancy.  Ultimately, the veteran's diagnosis of anemia in 
January 1990 is what led to further investigation and 
ultimately the diagnosis of adenocarcinoma.

The examiner stated as to the question of changes in weight 
and bowel habits, the veteran was already overweight and was 
counseled on the need to lose weight.  The veteran had a 
documented 6 pound weight gain within one year prior to the 
diagnosis of malignancy.  The veteran did not have a weight 
loss which pointed toward the possibility of an underlying 
malignancy.  The veteran did not give any complaints of 
changes in bowel habits during his routine evaluations.

The examiner concluded that veteran did not possess any of 
the commonly accepted insidious symptoms that would prompt 
one to perform a more aggressive evaluation for colorectal 
cancer.  The physician stated that clearly in the best case 
scenario an individual would present with symptoms prompting 
further evaluation for colorectal cancer prior to widespread 
disease.  The physician stated that based on the medical 
records the veteran did not have any symptoms during his most 
previous routine evaluation in February 1989.  

The examiner indicated that there was not a standard of care 
for aggressive evaluation for colorectal cancer at that time 
within the medical community.  The physician noted that to 
date, the medical community still disputes the utility and 
appropriateness of colorectal cancer screening in the mass 
population during general medical evaluations.

The physician noted that the second question he was asked to 
provide an opinion on was whether or not the treatment 
rendered by the VAMC in Gainesville, Florida, beginning in 
January 1990 resulted in additional disability, to include 
the diagnoses of gastritis and a gastric ulceration.  The 
examiner reported that the veteran was noted as having a 
known diagnosis of duodenitis and esophagitis in 1986.  

The examiner acknowledged that while an unfortunate 
complication was suffered during his hospitalization, that 
the veteran was promptly cared for in an appropriate manner 
and did not appear to have suffered any sequelae from the 
complication. The examiner summarized by stating that the 
veteran had a known history of mucosal irritation which was 
idiopathic in origin dating back to June 1986.  There was no 
indication that treatment rendered by the VAMC in January 
1990 caused further exacerbation of the disorder or any long-
term disability.

The appellant contends, in essence, that the VA Medical 
Center failed to diagnose or appropriately treat the 
veteran's cancer, which resulted in further injury, 
specifically in his death.  She has stated that the VAMC did 
not use sound medically judgment and that if the physicians 
would have checked him properly years ago when he complained 
numerous times about his pains they would have caught the 
cancer before it progressed beyond control.  

In this regard the lay statements and hearing testimony are 
considered competent evidence when describing the veteran's 
symptoms.  However, a lay person not competent to make a 
medical diagnosis, or to relate a given medical disorder to a 
specific cause.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993)

A VA physician, after reviewing the veteran's records, 
rendered opinions that the VA did not fail to diagnose the 
veteran's adenocarcinoma in a timely manner and that the 
treatment provided by the Gainesville VAMC, to include in 
January 1990, did not result in any additional disability.  
The examiner stated indicated that the upper gastrointestinal 
bleeding was treated and did not result in any sequelae. 

The appellant has not submitted any competent medical 
evidence nor is there any competent medical evidence of 
record which indicates otherwise.  The appellant's 
contentions are not supported by clinical evidence, and do 
not provide a sufficient basis upon which to find her claim 
well grounded.  Accordingly, her claim must be denied.

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete the application.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  In the case at hand, the Board finds 
that this procedural consideration has been satisfied by the 
RO in the November 1998 supplemental statement of the case 

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board concludes that the veteran has not been prejudiced 
by the decision herein. The veteran was denied by the RO. The 
Board considered the same law and regulations.  The Board 
merely concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.


ORDER

Entitlement to Dependency and Indemnity Compensation benefits 
pursuant to 38 U.S.C.A. § 1151 is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

